222 F.2d 958
Burton R. LANDES, Appellant,v.UNITED STATES of America.
No. 11577.
United States Court of Appeals Third Circuit.
Argued June 8, 1955.
Decided June 20, 1955.

Appeal from the United States District Court for the Eastern District of Pennsylvania; J. Cullen Ganey, Judge.
Burton R. Landes, pro se.
G. Clinton Fogwell, Jr., Asst. U. S. Atty., Philadelphia, Pa. (W. Wilson White, U. S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
Our examination of the record in this case discloses no error. The order of the district court will be affirmed.